Citation Nr: 1106202	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-40 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Whether new and material evidence has been submitted to reopen 
a claim for service connection for porphyria cutanea tarda (PCT).

2. Entitlement to service connection for porphyria cutanea tarda 
(PCT). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from June 1969 to January 1972.
 
This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2009 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for PCT. The prior 
March 1972 rating decision but did not address the issue of new 
and material evidence. 
 
The issues have been recharacterized to comport with the 
Veteran's contention that his claims for service connection have 
always been for the same skin condition even though it wasn't 
diagnosed as PCT until 1988, after the first rating decision 
denying service connection for a skin condition was issued. 

Irrespective of the RO's action, the Board must decide whether 
the appellant has submitted new and material evidence to reopen 
the claim of service connection for PCT.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

In November 2010 a travel Board hearing was held before the 
undersigned; the transcript is of record. 

FINDINGS OF FACT

1. In a May 1972 rating decision, the RO denied service 
connection for PCT.  The Veteran did not timely appeal the 
decision and it is now final.

2.  Evidence received since the May 1972 rating decision relates 
to an unestablished fact necessary to substantiate the claim for 
service connection for PCT and raises a reasonable possibility of 
substantiating the claim. 

3. The evidence establishes that the Veteran's PCT manifested 
during service.


CONCLUSIONS OF LAW

1. Evidence received since the RO's May 1972 rating decision is 
new and material and the criteria to reopen the previously denied 
claim for service connection for PCT are met.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2. The criteria for service connection for PCT have been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304  (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance is 
not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

New and Material Evidence 

The RO denied service connection for a skin condition, PCT, in 
May 1972 as the Veteran failed to appear for an examination, 
therefore neither a current disability nor a nexus between an in-
service disease and the current disability was shown.  The 
Veteran did not appeal this decision and it became final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d) 
(2010). 

In October 2008 the Veteran filed a claim to reopen the claim for 
service connection for PCT. 

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  Id.  However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence not 
previously submitted to agency decisionmakers.  'Material' 
evidence is defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the March 1972 RO decision include 
opinions from the Veteran's treating physicians which establish 
that the Veteran currently has a skin condition, PCT, and that it 
is related to his in service skin condition. 

This evidence is new and material as it was not of record at the 
time of the last rating decision and it relates to a material 
element of the claim, specifically evidence that the Veteran has 
a current disability related to an in service disease.  
Therefore, the information submitted since the last final rating 
decision constitutes new and material evidence within the meaning 
of 38 C.F.R. § 3.156(a); and reopening the claim is warranted.  
38 U.S.C.A. § 5108.

Service Connection 

The Veteran contends that his PCT manifested during service, that 
the skin condition he was treated for in service is the same as 
the one he has now, and that he developed scars in service due to 
his skin condition which are still present. 

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

Service treatment records reveal that the Veteran was treated for 
a large fluctuated pustule on the left side of his nose, 
diagnosed as a furuncle, in June 1971in Vietnam.  The Veteran 
testified that he also treated his skin condition himself in 
service.

The Veteran testified that he currently has scaring on his nose, 
arms and hands from flare ups of his skin condition date back to 
when he was in service.  The Veteran is competent to testify as 
to what his skin looked like in service and when he noticed the 
scaring occur. 

In a December 2010 letter Dr. CH reported that the Veteran 
currently has PCT and that he had similar symptoms treated in 
1971.  He opined that the Veteran's similar symptoms in 1971 
strongly suggested that his environmental exposure in service may 
be the cause of the condition.  Dr. CH also opined that it was 
more likely than not that the exposure was the trigger that set 
off the PCT. 

In a December 2010 letter Dr. SL reported that the Veteran was 
diagnosed with PCT in 1988.  Dr. SL opined that it was likely 
that the diagnosis of PCT is consistent with the Veteran's 
original symptoms in 1971.  

There is no competent medical evidence against a finding that the 
Veteran's PCT had its onset during his active service; service 
connection for PCT is warranted.  See 38 C.F.R. § 3.102.


ORDER

New and material evidence sufficient to warrant reopening a claim 
of service connection for PCT having been submitted, the petition 
to reopen the claim for service connection is granted.

Service connection for PCT is granted. 




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs
 

